Memorandum: Although a delay of over 18 months occurred between defendant’s arrest and his plea of guilty to the felony charge of driving while intoxicated and related offenses, under the circumstances presented here he was not deprived of his constitutional right to be brought swiftly to trial. Defendant sought or consented to a part of the delay, most of which was attributable to court congestion which "tends to 'weigh less heavily’ on the State when a court evaluates constitutional speedy trial claims” (People v Watts, 57 NY2d 299, 303). Defendant was not incarcerated while awaiting trial and there is no indication in the record that he had been prejudiced by the delay or that the likelihood of his acquittal was affected thereby. (Appeal from judgment of Monroe County Court, Egan, J. — driving while intoxicated, and other offenses.) Present — Doerr, J. P., Denman, Green, Pine and Schnepp, JJ.